DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  ROSEMEIRI DA ROCHA CARVALHO CAETANO LIMA, as Personal
   Representative of the Probate ESTATE OF BRIAN A. WALLACE,
                              Appellant,

                                     v.

               REED SMITH, LLP, and LARS FORSBERG,
                            Appellees.

                              No. 4D21-2134

                              [August 4, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. CACE 19-13203 (07).

   John A. Moffa of Moffa & Bierman, Fort Lauderdale, (withdrawn as
counsel after filing brief), for appellant.

  Zachary B. Dickens and James N. Robinson of White & Case LLP,
Miami, for appellee Reed Smith, LLP.

  Robert F. Reynolds of the Law Offices of Robert F. Reynolds, P.A., Fort
Lauderdale, for appellee Lars Forsberg.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.